DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 27 May 2020, is acknowledged.  Claims 1-20 have been cancelled.  Claims 21-41 have been added.  Claims 21-41 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 17 November 2020, 12 May 2021, and 08 June 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

A Third-Party Submission Under 37 C.F.R. 1.290 was filed in this application on 21 May 2021 and has been considered.  


Claim Objections
Claim 35 is objected to because of the following informality:  the amino acid sequence in claim 35 must be accompanied by a SEQ ID NO.  Appropriate correction is required.

Claim 37 is objected to for the following informalities:  in the third line from the bottom, the claim recite “anti, oncofetal” when it appears “anti-oncofetal” was intended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 37, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites “anti-CD44v6/7/8” in line .  This language is ambiguous because it is unclear if the language means that any of CD44v6, CD44v7, or CD44v8 are targeted, or if the protein binds CD44v6, CD44v7, and CD44v8.  It is unclear how best to resolve this ambiguity.
Claim 37 recites “anti-erb-B2,3,4” in line 4.  This language is ambiguous because it is unclear if the language means that any of erbB2, erbB3, or erbB4 are targeted, or if the protein binds erbB2, ErbB3, and erbB4.  It is unclear how best to resolve this ambiguity.
Claim 37 is also ambiguous in that it recite the parenthetical “targeted by mAb IfE” in the next to last line.  It is unclear if the parenthetical is meant to limit the TAA, or if it is merely exemplary.  It is unclear how best to resolve this ambiguity. 
Claim 40 is ambiguous because it is unclear if the T lymphocyte of claim 40 must also comprise the nucleic acid of claim 21, which is the subject of the preamble of claim 21.  In view of the preamble of claim 21, it is suggested claim 40 be revised to recite “comprising said nucleic acid of claim 21.”  Claim 41 does not resolve this ambiguity and so is included in the rejection. 
Appropriate correction is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid encoding a chimeric antigen receptor comprising a Fab as the targeting domain when the portion of the 3’ nucleic acid encoding the light chain component (i.e., VL-C) is preceded by a sequence encoding a self-cleaving peptidyl sequence (e.g., as shown in Figure 11A, lower construct), does not reasonably provide enablement for nucleic acid constructs encoding a first portion that is heavy chain variable domain and constant domain attached to a transmembrane domain with a 3’ nucleic acid encoding a second portion that is a light chain variable and constant domain or for constructs lacking the CD3 zeta signaling domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.

At the time the invention was made in 2015, chimeric antigen receptors (CAR) expressed by T cells (CAR-T) were well known in the art and were being used clinically to treat certain cancers.  Reviewed in e.g., Dotti et al., Immunol Rev 257(1): doi:10.1111/imr.12131 (2014) (IDS).  The basic structure of 1st, 2nd, and 3rd generation CAR is illustrated in Figure 1 of Dotti.  CAR comprise an extracellular targeting domain linked via a hinge/spacer to a transmembrane domain that is in turn linked to at least an intracellular signaling domain, most often CD3z.  As Dotti notes, the ectodomain that provides the antigen targeting for the CAR has most commonly been a scFv.  However, single domain antibodies as well as other ligands have also been used.  E.g., pages 2-3 “Ectodomain of CARS.”   Fab-based constructs in which the heavy chain components were linked to the CD3z transmembrane and intracellular domains and the VL-CL components were separately expressed had also been described.  Nolan et al., Clin Cancer Res 5:3928-3941 (Third Party Submission).  Methods of using self-cleaving peptide sequences such as those for 2A and T2A to express an Fab VH-CH (or the full length VH-CH1-h-CH2-CH3) and VL-CL from the same nucleic acid were also known in the art.  E.g., Chng et al., mAbs 7(2):403-412 (2015) (IDS); Jostock et al., Appl Microbiol Biotechnol 87:1517-1524 (2010) (IDS); US7485291 (PTO-892).  A self-cleaving 2A peptide-based, multicistronic retroviral vector had also been used to express all four CD3 proteins, including CD3z, in a T cell.  Szymczak et al., Nature Biotechnology 22(5):589-594 (2004) (Third Party Submission).  CAR constructs comprising the CAR cassette (scFv-hinge/spacer-TM-co-stimulatory domain-intracellular signaling domain) linked via a self-cleaving 2A sequence to various 3’ proteins had also been described.  E.g. WO2013169691 (linked to truncated CD19) (IDS); WO2013123061 (linked to truncated EGFR) (PTO-892).  Two scFv-based CAR sequences had also been linked together by a self-cleaving 2A peptide in the same retroviral construct and co-expressed on the surface of T cells.  E.g. WO2015075470 (PTO-892).
The uses described in the Specification all relate to using a CAR in which the targeting domain comprises either a Fab (or a mAb, which is a Fab that is further linked to an Fc) into which a meditope binding site can be introduced.  The application does not describe any separate uses for a Fab linked to a transmembrane domain, as recited in claim 21.  Instead, all uses are directed to those of a CAR-T cell, in which at least an intracellular signaling domain necessary for CAR activity in the T cell is included.  That is, claim 21 is missing an element that is essential to making and using the invention: an intracellular T cell signaling domain (e.g., as recited in claim 26).  Without at least the intracellular T cell signaling domain element, the claims do not recite a nucleic acid that encodes a CAR/CAR-T as described in the specification.  Accordingly, in the absence of the inclusion of at least an intracellular T cell signaling domain, it would require undue experimentation for the skilled artisan to use a nucleic acid as recited in claim 21.   
The dependent claims do not fully address these deficiencies because none of them require that the nucleic acid of claim 21 further encode an intracellular signaling domain.  Accordingly, the rejected dependent claims also are not commensurate in scope with the enablement provided in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The following rejection is set forth with respect to the enabled embodiments in which the nucleic acid encodes a chimeric antigen receptor comprising at least the intracellular T cell signaling domain.

Claims 21-27 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al., Clin. Cancer Res. 5:3928-3941 (1999) (“Nolan;” Third Party Submission) in view of Szymczak et al., Nature Biotechnology 22(5):589-594 (2004) (“Szymczak;” Third Party Submission).
Nolan
Nolan teaches chimeric immunoglobulin-T cells receptors (lgTCRs) with specificity for the tumor antigen carcinoembryonic antigen (CEA) for use in cancer therapy.  Abstract, lines 9-12.  Four different chimeric IgTCRs were made and tested, including a "fragment antigen-binding (Fab-)", or Fab-TCR, which is shown schematically in Figure 1 (top right-hand schematic). 
Regarding claims 21 and 38, the details of the constructs are provided at pages 3929-3330 in the “Construction of Anti-CEA Chimeric Receptor Genes in Expression Vectors” section.  Two nucleic acids are prepared in plasmid vectors: 
1) The first nucleic acid of the Fab- construct comprises, from N- to C-terminus, the anti-CEA antibody VH domain, the CH1 domain, a hinge sequence, and a CD3- sequence that comprises both a transmembrane domain and a T-cell intracellular signaling domain.  This construct is a nucleic acid encoding a first portion comprising an antibody heavy chain variable domain and an antibody heavy chain constant domain as recited in subpart (i) of claim 21.  It additionally is a first portion that further comprises a transmembrane domain, as required by the “wherein” clause of claim 21.
2) The second nucleic acid of Fab- construct comprises, from N- to C-terminus, the anti-CEA antibody VL domain and CK domain.  This construct is a nucleic acid encoding a second portion comprising an antibody light chain variable domain and an antibody light chain constant domain as recited in subpart (ii) of claim 21.   
Regarding claim 25, the VH and VL domains used in the construct were both humanized.  Page 3929, second full paragraph, lines 1-4.
Regarding claims 26 and 27, as noted above, the first nucleic acid encoding the VH-CH1-hinge also encodes a CD3- sequence that comprises both a transmembrane domain and a T-cell intracellular signaling domain.  

Regarding claim 37, as noted the protein binds the tumor antigen CEA, so it is an “anti-CEA” Fab- construct.
Regarding claims 39 and 40, Nolan teaches expressing the Fab- in the human Jurkat T cell line.  E.g. page 3929 “Cell Lines” and page 3932 “Expression of Chimeric Receptors”.
Regarding claim 41, Nolan also teaches that the purpose of the chimeric receptors is for use in methods of treating cancer.  E.g., page 3929, first full paragraph; also the “Discussion”.

Nolan teaches that the heavy and light chains of the Fab-TCR can advantageously be expressed from a single mRNA transcript by incorporating an intervening internal ribosome entry site that yields efficient expression of both genes under a single promoter (page 3938, lines 7-13).  Additionally, Nolan teaches that the Fab-TCRs expressed as well or better than the scFv-TCRe on the surface of modified T cells and were similarly potent in activation assays.  Id. at lines 3-5.  Nolan also teaches that the Fab format may be an important alternative strategy to a scFv, particularly when a scFv proves to be unstable or loses affinity for antigen.  Id. at 2nd full paragraph.  According to Nolan, “one could reasonably bypass the preparation and testing of sFv and go directly to Fab-TCR with confidence.”  Id.  

Nolan does not, however, describe a single nucleic acid which co-expresses the first portion and the second portion by way of a self-cleaving peptidyl sequence between said first portion and said second portion, as required by independent claim 21.

Szymczak
Szymczak teaches that conventional approaches for the production of multicistronic vectors using internal ribosome entry sites (the type taught by Nolan) are often problematic because the proteins are not expressed at the same level (first sentence after Abstract).  Szymczak used virus-derived 2A peptides, which are “self-cleaving peptidyl sequences” as recited in claim 21 subpart (iii) and claim 36, to generate multicistronic cassettes encoding two, three or four proteins (Figure 1 b).  Szymczak reports that 2A peptides can be used for the stoichiometric coexpression of proteins in vitro and in vivo (page 591, first full paragraph, first sentence).  Szymczak concludes that 2A peptide-based vectors could improve the production efficiency of heteromultimeric proteins such as immunoglobulins and cell surface receptors (page 592, last 6 lines).

In view of the teachings of Szymckack, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the construct of Nolan by using the self-cleaving 2A-based retroviral vector of Szymczak to express the heavy and light chains of the Fab-TCR of Nolan from a single transcript.  Nolan teaches that there was a reasonable expectation of successfully expressing the Fab-TCR from a single transcript using an internal ribosome entry site (IRES) but Szymczak teaches that 2A peptide-based vectors could improve the production efficiency.  Accordingly the ordinary artisan would have been motivated to substitute the self-cleaving 2A peptide of Szymczak for the IRES in the nucleic acid constructs taught by Nolan with a reasonable expectation that doing so would result in improved production of Fab-TCR in the T cells.  
Regarding claims 22-24, there are only two options for the order of the heavy and light chains in a bicistronic construct - either the heavy chain is 3' to the light chain or the light chain is 3' to the heavy chain.  The order of the transcripts in the nucleic acid therefore would also have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention.  Consistent with the teachings of both Nolan and Szymczak to prepare multiple versions of each construct, the ordinary artisan would have been motivated to prepare each orientation and evaluate the nucleic acid construct by transfecting T cells with an expression vector containing it to prepare CAR-T cells.  The resulting substituted construct would meet all the limitations of instant claims 21-27 and 36-41.
For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  




Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al., Clin. Cancer Res. 5:3928-3941 (1999) (“Nolan;” Third Party Submission) in view of Szymczak et al., Nature Biotechnology 22(5):589-594 (2004) (“Szymczak;” Third Party Submission), as applied to claims 21-27 and 36-41 above, and further in view of WO2013123061 to Jensen (“Jensen”; PTO-892).
The teachings of Nolan in view of Szymczak set forth above are incorporated here in full.  
Nolan in view of Szymczak does not teach that the first portion of the nucleic acid should further comprise an intracellular co-stimulatory domain in addition to the intracellular T-cell signaling domain, as required by claims 28 and 29 and claims depending therefrom.
Jensen
Jensen teaches bispecific chimeric antigen receptors and their therapeutic use.  E.g., Abstract.  As illustrated in Figure 2 and described page 15, 1st paragraph, the bispecific CAR is co-expressed with a “therapeutic control” that is linked directly to the CAR in a single encoding nucleic acid via IRES sequences or via a polynucleotide sequence encoding cleavable linkers.  Jensen teaches multiple options for the CAR components and on pages 19-25, including on page 24 at line 33 that the CAR comprises an intracellular signaling domain from CD3. The CD3z intracellular signaling domain is exemplified in several of Jensen’s constructs.  E.g., Figures 2-4, 7-11.
Regarding clams 28 and 29, Jensen at page 23, lines 15-27, teaches that the CAR may further comprise co-stimulatory domains, including CD28 and/or 4-1BB, that enhance the proliferation, survival, and development of memory cells when included as part of the CAR construct.  
Regarding clams 30 and 31, Jensen teaches including an extracellular spacer domain between the antigen-specific targeting region and the transmembrane domain (i.e. a “first portion” of claim 21) that can include a hinge region from CD8 or IgG1.  E.g., page 23, line 29 to page 24, line 11.    
Regarding claims 32-34, the constructs of Jensen may also comprise a linker between the transmembrane domain and intracellular T-cell signaling domain and/or between the intracellular T-cell signaling domain and the intracellular co-stimulatory signaling domain.  E.g., page 25, lines 6-22.  Jensen notes that the linkers can be between any of the CAR components and facilitate movement between adjacent domains.  Id. 
Regarding claim 35, Jensen notes that the linkers are generally composed of 1 to 100 amino acids and are often composed of flexible amino acids such as glycine.  Id. 
Jensen at pages 31-35 also teaches incorporating nucleic acids encoding the bispecific CAR and therapeutic control linked by the T2A self-cleaving sequence in an expression vector that can be expressed in a T lymphocyte.  This teaching of Jensen provides additional evidence that the ordinary artisan prior to the effective filing date would have had a reasonable expectation of using a 2A or T2A self-cleaving sequence to express the light chain component of Nolan’s construct.    

In view of the teachings of Jensen regarding the inclusion of co-stimulatory domains, spacer/hinge sequences, and linker sequences, the ordinary artisan prior to the effective filing date would have found it obvious to have modified the CAR of Nolan to include these additional sequences/domains.  Inclusion of co-stimulatory domains such as CD28 and/or 4-1BB were well known in the art of CAR therapy prior to the effective filing date, as exemplified by the teachings of Jensen.  Likewise the ordinary artisan prior to the effective filing date recognized that glycine-rich linkers could be used to link the various domains.  Jensen teaches advantages for including co-stimulatory domains, spacer/hinge, and linker sequences in CAR constructs, so that the ordinary artisan would have been motivated to modify the construct of Nolan in view of Szymczak to include these additional components.  And given the examples of Jensen and Nolan the ordinary artisan would have been able to predictably make the modification to provide constructs expressing a Fab-TCR of Nolan but that resulted in better survival and proliferation of the T cells expressing it.  The resulting substituted construct would meet all the limitations of instant claims 21-41.
For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.      



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,574,014 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘014 recite a species that anticipates the instantly claimed invention in, for example, claim 18.  It is acknowledged that claim 1 of the ‘014 also requires that the nucleic acid encode a protein that comprises a “meditope”, which is not required by the instant claims.  But the dependent claims in the ‘014 recite essentially the same limitations as the dependent claims in the instant application. Therefore, the claims are not patentably distinct.

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,590,205 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claim 1 of the ‘205 recites a species that anticipates the instantly claimed invention of claims 21, 22, 24, 26, and 27.  The dependent claims in the ‘205 recite essentially the same limitations as the remaining dependent claims in the instant application and so either anticipate, or render obvious, instant claims 23, 25 and 28-41.  Therefore, the claims are not patentably distinct. 
Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643 

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643

/GARY JONES/Director, Technology Center 1600